t c no united_states tax_court pavel dobra and ana dobra petitioners v commissioner of internal revenue respondent docket no filed date h and w owned four residential properties located in state o one of the properties was h and w's family residence the other three were not h and w used the properties to provide residential care for adults state o paid h and w for this care h and w did not report any of the payments received from state o in and on the theory that the payments were qualified_foster_care_payments excluded from gross_income under sec_131 i r c none of the unreported payments were difficulty_of_care_payments as defined by sec_131 i r c held to be excluded from gross_income under sec_131 i r c the payments must be paid for care provided in the foster care provider's home sec_131 i r c a house or other dwelling is the foster care provider's home only if the foster care provider resides there there is no evidence in the record that h and w resided in any of the three properties that were not their family residence accordingly we sustain r's determination that the payments received from state o for care provided at those three properties were not excluded from gross_income under sec_131 i r c paul a stamnes for petitioners wesley f mcnamara for respondent opinion beghe judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners' federal_income_tax for and respectively the only issue for decision is whether payments received by petitioners from the state of oregon are to be excluded from petitioners' income under sec_131 as qualified_foster_care_payments to resolve this issue we must answer a question of first impression whether a house that is not the foster care provider's residence may constitute the foster care provider's home for purposes of sec_131 petitioners pavel dobra and ana dobra husband and wife petitioners resided in portland oregon at the time the petition was filed all section references are to the internal_revenue_code in effect during the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise specified all of the facts have been stipulated the stipulation of facts and the exhibits are incorporated herein by this reference factual background during the tax years in issue--1992 and 1993--petitioners owned four residential properties in portland oregon the addresses of these properties were ne morris street the morris street property se 117th avenue 117th avenue property se alder street alder street property and se 134th avenue 134th avenue property collectively the properties the parties have stipulated that the morris street property was petitioners' personal_residence and personal family residence during the years at issue the record contains no information about petitioners' residential relationship to the other properties during and petitioners used the properties to provide residential care to adults five adult individuals received care at each of the properties for a total of individuals being cared for at any one time the parties' briefs indicate that petitioners provided such care personally only pincite ordinarily we would refer to these properties as either houses or homes however this case requires us to determine the meaning of petitioners' home for purposes of sec_131 therefore we use the neutral term properties the morris street property petitioners apparently hired resident managers to act as the primary caregivers at the other properties the state of oregon made the following payments to petitioners for care provided at the properties location morris street property 117th avenue property alder street property 134th avenue property dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number petitioners took the position that all these payments were excludable under sec_131 and they did not report any of the payments on their returns in the notice_of_deficiency respondent did not contest and is not here contesting the application of sec_131 to the payments received from the state of oregon for care provided at the morris street property which is petitioners' personal family residence however respondent determined and urges us to hold that the exclusion does not apply to the payments received for care provided at the other properties none of which was petitioners' personal_residence petitioners also received payments from private parties and from public agencies other than the state of oregon eg the u s department of veterans affairs but the tax treatment of these payments is not in dispute discussion sec_131 provides the general_rule that gross_income shall not include amounts received by a foster care provider as qualified_foster_care_payments sec_131 defines the qualified_foster_care_payments qfcp referred to by sec_131 under sec_131 a payment may be a qfcp only if it is either a difficulty of care payment as defined in sec_131 or is paid to the foster care provider for caring for a qualified_foster_individual in the foster care provider's home emphasis added finally sec_131 defines a qualified_foster_individual as any individual who is living in a foster family home emphasis added the parties have stipulated that none of the payments at issue were difficulty_of_care_payments accordingly the sec_131 additionally requires that a qualified_foster_care_payment qfcp be paid_by a state or tax-exempt placement agency the payments at issue were made by the state of oregon and respondent has not argued in this case that the state payment requirement has not been met cf 99_tc_633 in which the commissioner argued that the payment requirement of sec_131 was not satisfied because the tax-exempt placement agency was serving as a mere conduit for the payment of funds from another source with respect to payments made for the foster care of adult individuals the definition of a qualified_foster_individual in sec_131 also requires that the individuals were placed in the foster home by a state_agency the parties have stipulated that neither the notice_of_deficiency nor the pleadings raises an issue as to whether this requirement was met cf micorescu v commissioner tcmemo_1998_398 parties assert--and we agree--that the outcome of this case depends upon the interpretation of the phrase the foster care provider's home in sec_131 petitioners' position any house we own in which others live is our home petitioners' position is that each of the four properties is the foster care provider's home --even though they do not live in three of those homes petitioners claim that their position is supported by the plain meaning of sec_131 petitioners note that the properties are dwellings of the type commonly referred to as houses or homes petitioners also note that they own and provide foster care in those homes therefore according to petitioners in ordinary everyday speech all the homes are their ie the foster care providers' homes and all such homes therefore satisfy the statutory standard--whether or not they reside in them respondent's position meaning of foster family home we note that if the payments at issue were difficulty_of_care_payments a similar interpretative question would arise because sec_131 requires that difficulty_of_care_payments be compensation_for certain care provided in the home of the foster care provider the stipulation of facts describes petitioners' activities as adult care not as foster care the parties' pleadings and briefs do not raise the issue whether the care provided in the properties qualified as foster care for purposes of sec_131 or whether petitioners were foster care providers with respect to that care for purposes of the argument we assume that all the care provided was foster care and that petitioners were providers of that care within the meaning of sec_131 respondent's position by contrast is that only the morris street property--the only property in which petitioners reside-- can be the foster care provider's home unlike petitioners' position respondent's position is not based on any assertedly plain meaning of the statute instead respondent asks us to adopt an interpretation of the term foster care provider's home that is based on a specialized definition of the term foster family home used in sec_131 respondent asserts that in a foster care context or among state and local governmental agencies foster family home means the family residence of a licensed foster care provider in which the licensee is the primary provider of foster care employing this definition respondent asserts that only the morris street property could be a foster family home because only that property was petitioners' family residence respondent then concludes that only the morris street property could be the foster care provider's home --because any house that can be the foster care provider's home ie the place where the foster individual must be cared for under sec_131 must also be a foster family home ie the place where the foster individual must live under sec_131 as discussed below we agree with respondent's ultimate conclusion that the payments made with respect to the properties other than the morris street property are not excluded under sec_131 nevertheless we do not accept the specialized definition of foster family home respondent asserts for the following reason respondent argues that foster family home is a term of art in the social work field with a specialized meaning that we must adopt in interpreting sec_131 however respondent has neither presented any admissible evidence of the meaning asserted nor asked us to take judicial_notice of that meaning the only materials respondent has offered us--in respondent’s briefs--are citations to two social work treatises and some state statutes our examination of these materials leads us to conclude that they do not establish either that foster family home is a term of art in the social work field or that the term has the meaning respondent asserts in addition it appears to us that the properties other than the morris street property the treatises cited in support of respondent's asserted definition of foster family home are encyclopedia of social work foster care for adults 18th ed hubbell foster care and familie sec_120 the state statutes cited for this purpose are cal welf inst code sec d west supp minn stat sec_144d west minn stat sec west or rev stat sec_419a an example of the difficulties we have with respondent's approach is provided by respondent's citation of the foregoing statutes to support the assertion that a group home cannot be a foster family home respondent fails to mention that department of health and human services regulations define foster family home to include group homes agency operated boarding homes or other licensed foster care facilities see c f_r sec dollar_figure final rule supplementary information section by section discussion fed reg date might satisfy respondent's definition of foster family home -- because those properties were the family residences of petitioners' resident managers the licensed primary caregivers therein because respondent has not persuaded us that respondent's specialized or technical definition is necessary helpful or appropriate in this case we see no reason to deviate from the general_rule that a statute should be interpreted in accordance with the plain or ordinary everyday meaning of its terms 489_us_235 369_us_1 331_us_1 accordingly we do not consider further respondent's argument with respect to the meaning of foster family home instead we turn our attention directly to the plain meaning of the foster care provider's home as used in sec_131 plain meaning of the foster care provider's home as a preliminary matter we note that sec_131 does not define either the foster care provider's home or the term home more generally in addition although the term home is used numerous times elsewhere in the code the code contains no general purpose definition of home applicable to all sections see or rev stat sec_443 provider means any person operating an adult foster home and includes a resident manager or rev stat sec_443 every provider of adult foster care shall be licensed having noted that this is a case of first impression we observe that counsel have not referred us to--and we have not found--any cases interpreting home or the foster care provider's home for purposes of sec_131 finally the legislative_history of sec_131 in our judgment provides little if any guidance to the meaning of home for purposes of adult foster care that cannot also be gleaned from the plain language of the statute sec_131 was added to the code by sec_102 of the periodic_payment settlement act of publaw_97_473 96_stat_2606 however in its form sec_131 applied only to payments made to foster parents for caring for foster children sec_131 was amended to apply to payments made for adult foster care by sec a of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2781 this amendment was added by the conferees see h conf rept the tra conference_report at ii-838 and ii-839 c b vol as we read the portions of the tra conference_report dealing with adult foster care they are no clearer than the plain language of the statute--with the possible exception of one sentence expressing the conferees' intent that the adult foster care exclusion be limited to individuals who provide foster care within their own homes tra conference_report supra at ii- c b vol pincite in this context we note that on brief each party has cited this portion of the tra conference_report with respect to the pre-tra legislative_history of sec_131 we are not certain that a definition of the foster care provider's home in the context of a statute that dealt solely with foster parents and foster children would necessarily be relevant in the context of a statute expanded to include adult foster care nevertheless we have reviewed the pre-tra history cited to us by the parties and we conclude that it does not help interpret the statutory language our work therefore begins with the text of sec_131 as the supreme court has stated the task of resolving the dispute over the meaning of the statutory provision at issue begins where all such inquiries must begin with the language of the statute itself united_states v ron pair enter inc supra pincite citation omitted moreover where the statute's language is plain the language is also where the interpretative task should end id finally it is a fundamental tenet of statutory interpretation that the words of statutes--including revenue acts--should be interpreted where possible in their ordinary everyday senses crane v commissioner supra pincite we have recently relied on the common ordinary and plain meaning of words to interpret another aspect of sec_131 the requirement that the foster individuals be placed in the foster home by a state or certain specified agencies see sec_131 micorescu v commissioner tcmemo_1998_398 it is in this spirit--and the spirit of crane v commissioner supra-- that we turn to the language of sec_131 at issue here sec_131 provides that a payment that is not a difficulty of care payment may be excluded only if it is paid to the foster care provider for caring in the foster care provider's home all the payments at issue were paid to petitioners therefore under the plain language of the statute substituting petitioners for the foster care provider the payments may be excluded only if they were paid for caring in the petitioners' home emphasis added we believe that in ordinary everyday speech the phrase the petitioners' home means the place or places where petitioners reside put more plainly in order for a house to constitute petitioners' home petitioners must live in that house as justice scalia has recently written people call a house their’ home when legal_title is in the bank when they rent it and even when they merely occupy it rent-free--so long as they actually live there minnesota v carter u s u s l w scalia j concurring in the words of the poet's cliche it takes a heap o' livin' in a house t' make it home the concept of home as residence is included in many everyday definitions of a person's home for example webster's ninth new collegiate dictionary includes among its definitions of home one's place of residence domicile and the focus of one's domestic attention similarly webster's new world dictionary 3d college ed includes among its definitions the place where a person or family lives as stated supra note we assume for purposes of argument that petitioners were foster care providers with respect to all four properties guest home reprinted in stevenson the home book of quotation sec_904 9th ed the house apartment etc where one lives or is living temporarily living quarters dollar_figure a similar definition identifying a home as a place where the taxpayer resides has been used by courts including this court to interpret the meaning of one's home as used elsewhere in the code for example head_of_household filing status-- currently provided for in sec_2 b --is available to an unmarried individual who maintains as his home a household which constitutes the principal_place_of_abode of certain specified relatives or dependents sec_2 emphasis added a great deal of litigation has arisen under the head-of- household provisions where the taxpayer ordinarily lives at location the taxpayer's relatives or dependents ordinarily live at location often as the result of a divorce and the taxpayer owns location or otherwise pays the expenses of maintaining his relatives or dependents at location we note that the cited dictionaries also include among their definitions of home an establishment providing residence and care for people with special needs and an institution for the care of orphans people who are old and helpless etc webster's ninth new collegiate dictionary webster's new world dictionary 3d college ed however we believe that in everyday speech a nursing home or similar facility would not be referred to as someone's home unless that someone actually lived in that facility on the basis of facts such as these the taxpayer has often claimed head-of-household status on the ground that the taxpayer maintains as his home the house or other dwelling_unit occupied by his or her relatives or dependents at location in deciding head-of-household cases arising from this fact pattern this court has consistently held that the taxpayer must reside in a dwelling or house in order for it to qualify as the taxpayer's home for example in denying head-of-household status to a taxpayer with respect to the former marital home in which he no longer resided we wrote in w e 51_tc_685 affd per curiam 421_f2d_165 5th cir it is an elementary rule_of statutory interpretation that the words of statutes--including revenue acts--should be interpreted where possible in their ordinary everyday senses 331_us_1 by providing in plain language that the household required to be maintained under the substantially identical head_of_household provision in the code had to be maintained by the taxpayer as his home we think congress intended that such household also had to be the taxpayer's place of abode or house in which he actually lived in w e grace we also considered the legislative_history of and income_tax regulations promulgated under the head-of-household provisions however our belief that the ordinary everyday meaning of a person's home was his or her place of abode was clearly a key factor in our decision in our earlier decision in clair 40_tc_591 revd 332_f2d_671 9th cir we held that a taxpayer who owned two houses did not maintain as her home--and was not entitled to head-of-household status with respect to--the house that was not her domicile or principal_place_of_abode the u s court_of_appeals for the ninth circuit--to which an appeal of this case would lie--reversed our decision in clair smith v commissioner supra on the ground that although a person may have only one domicile nothing in the statute provided that she could not have two homes see clair smith v commissioner f 2d pincite we note however that the taxpayer in clair smith occupied each of her houses during substantial portions of the years there at issue she spent an average of months per year at the secondary residence the court_of_appeals held was a home and only slightly more time an average of months per year at her principal_residence traveling accounted for the remainder of her time dollar_figure subsequent to the opinion of the court_of_appeals in clair smith we have repeatedly denied head-of-household status where we also note that under the statutory language at issue in clair 40_tc_591 revd 332_f2d_671 9th cir the household the taxpayer was required to maintain had to be both the home of the taxpayer and the principal_place_of_abode of a qualifying_relative or dependent of the taxpayer the need to give these two terms distinct meanings was a major factor in the opinion of the court_of_appeals that a taxpayer could have two homes see clair smith v commissioner f 2d pincite by contrast home is the only residentially-related word used in sec_131 the taxpayer did not reside in the household at issue--not only in w e grace v commissioner supra but also in later cases see 53_tc_58 clair smith distinguished and head-of-household status denied on the grounds that the taxpayer had never lived in his adopted son's house affd per curiam 441_f2d_1168 9th cir biolchin v commissioner tcmemo_1969_197 head-of-household status denied because the taxpayer did not physically occupy his former wife's house affd per curiam 433_f2d_301 7th cir other courts have used a similar approach to distinguish clair smith and to hold that a house in which the taxpayer does not reside is not the taxpayer's home for purposes of the head-of- household provisions see eg 434_f2d_349 4th cir on the basis of our head-of-household decisions--and our judgment about the ordinary meanings of words--we believe that a foster care provider must reside in a house or other residential structure before that structure can qualify as the foster care provider's home for purposes of sec_131 we are well aware that we have interpreted other provisions of the code as not always requiring home to have a residential connection in particular sec_162 provides for the deduction of business travel meal and lodging_expenses incurred while the taxpayer is away from home we have long taken the position that a taxpayer's home for purposes of this provision is his or her principal place of employment rather than his residence see 74_tc_578 49_tc_557 we believe that the authorities under sec_162 do not undermine our conclusion that home requires a residential connection for purposes of sec_131 it is a fundamental policy of federal_income_tax law that a taxpayer should not be entitled to a deduction for personal expenses such as the ordinary expenses of everyday living this policy is evidenced by sec_262 which states that except as otherwise expressly provided no deduction shall be allowed for personal living or family_expenses the interpretation of home to mean principal_place_of_business for purposes of sec_162 has been based upon this policy see kroll v commissioner supra pincite by contrast we do not ascertain any legislative intent underlying section 131--or any policy of the statute as a whole-- that either permits or requires us to depart from the general_rule that our interpretation be governed by the plain meaning of the statutory languagedollar_figure to the extent we are able to determine see 489_us_235 quoting 458_us_564 the plain meaning of legislation should be conclusive except in the rare cases in which the literal application of a statute will produce a result demonstrably at odds with the intentions of its drafters’ see also 310_us_534 any intent or policy concerning sec_131 we believe it tends to support our conclusion that the foster care provider must reside in his or her sec_131 home dollar_figure conclusion respondent has determined that the payments made with respect to the properties other than the morris street property are not excluded from petitioners' income under sec_131 respondent's determination is presumed to be correct petitioners bear the burden_of_proof that respondent's determination is erroneous and that they are eligible for the exclusiondollar_figure the parties' presentation of this case fully stipulated does not change this burden_of_proof rule 95_tc_82 affd on another issue 943_f2d_22 8th cir we note that if petitioners' argument in this case were accepted a foster care provider could own and operate as a business an unlimited number of homes for purposes of sec_131 there is certainly no mention of any desire to exempt the adult home care business from tax in either the express provisions of sec_131 or in the legislative_history cited by the parties the requirement that the foster care provider must reside in his or her home imposes some limit on the number of qualifying homes a provider may own and operate and is consistent with the limitation of sec_131 on the number of adult care recipients with respect to whom excludable payments can be made 290_us_111 rule a in addition exclusions from taxable_income should be construed narrowly and taxpayers must bring themselves within the clear scope of the exclusion 89_tc_49 supplementing 88_tc_28 for the reasons stated above we hold that a foster care provider must reside in a house or other residential structure in order for that structure to qualify as the foster care provider's home for purposes of sec_131 on the basis of the parties' stipulation of facts and related exhibits we find that petitioners resided only in the morris street property there is no evidence in the record that they resided at any time in any of the other three properties we therefore hold that none of those three properties was the foster care provider's home accordingly the payments received by petitioners from the state of oregon with respect to those properties are not excluded from gross_income under sec_131 respondent's determination is sustained decision will be entered for respondent
